DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges the cancellation of claim 5 and the withdrawn claims 8-23.
Applicant's arguments in view of the rejections below, filed March 17, 2022 have been fully considered but they are not persuasive. While the arguments are persuasive because of the new scope in claim 1, further explanation is given below in response to arguments presented by the Applicant. 
Regarding Claim 1:
In response to applicant’s first argument starting on page 15 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Examiner respectfully disagrees with the Applicant’s argument that one skilled in the art would not find the Applicant’s invention over a combination of teaching of Peters, Fitspatrick, and Bishop related to locating a forcing mechanism located between a forcing member and the top deck. Fitzpatrick discloses a ship or barge (10, Figure 1). Peters teaches a cargo hold (1, Figure 1) that has an upper forcing mechanism (17, Figure 3) and an upper forcing member (9, Figure 1). Bishop teaches a ship or barge (10, Figure 6) that has a top deck (28, Figure 6) where below in the cargo hold (16, Figure 7) that has multiple compartments (42, Figure 5) where pipes (14, Figure 5) are stored. The cargo hold of Peters can be implemented in the ship of Fitzpatrick that has the cargo hold with a top deck in Bishop. Through the combination of Peters, Fitzpatrick, and Bishop, the upper forcing mechanism is attached to the upper forcing member where it would be between the top deck and the upper forcing member. While Fitzpatrick does state in the Abstract that the stacking allows for “large stacking heights to be reached without over-stressing the pipes at the bottom of the stack”, Peters does teach that the upper forcing member and the upper forcing mechanism adjusts to the change in diameter of the pipes within the cargo hold (Paragraph [0032]). Also, while Bishop teaches the securing the pipe within the various supports within the ship (Abstract), the reference was used to teach that pipes can go in the cargo hold of the ship beneath the top deck as well as a fluid line system in the rejection of Claim 1. 

Regarding Applicant’s second argument starting on page 17 that one skilled in the art would not find Applicant’s claimed means of spreading stress obvious over the cited prior art because none of the cited art have a means for spreading stress between said upper forcing member and a plurality of pipes for fluid containment, the Examiner respectfully disagrees. The limitation “means of spreading stress” had a 35 U.S.C. 112 (f) invoked on it as it does not contain any additional elements or limitations that would describe  the “means for spreading stress” and the limitation would be met by a corresponding structure that is capable of meeting the limitation. A person having ordinary skill in the art would consider the upper layer of gas bottles as the means for spreading stress as it receives the compressive force applied to it by the upper forcing mechanism and all of the plurality of vessels beneath the top layer would be pressed together due to the spreading of the stress. Additionally, the fluid containment pipes do not receive direct forces from the upper forcing member is not claimed in claim 1 rather in claim 3.

In response to applicant's argument that Peters is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the preamble in claim 1 states “an assembly for transporting fluid”. Peters teaches an assembly for transporting fluid (Abstract). Additionally, the stacking of the pipes lengthwise is not stated within the claims. Thus, Peters is analogous art with Fitzpatrick and Bishop. 

Claims 2, 6-7, and 24-26 are addressed with the response to claim 1.

	Regarding Claim 3:
Regarding the argument that Fitzpatrick, Peters, Bishop, and Tan do not teach or suggest a plurality of empty pipes in contact with a forcing member, the Examiner respectfully disagrees. Peters teaches that the stress is spread by a plurality of pipes (Paragraph [0031]). Tan was used to teach that pipes that contained fluid can be surrounded by a plurality of empty pipes (Paragraphs [0040] and [0076]). While paragraph [0077] states that the hydrogen storage members and spacing members are disposed in the outer casing, it still would have been obvious to a person having ordinary skill in the art that the pipes of Peters can be surrounded by a layer of empty pipes in which the forcing member will be in contact with the plurality of empty pipes through the combination of prior art references. Thus, the limitation is taught by the references. 

	Regarding Claim 27:
Regarding the argument that Fitzpatrick, Peters, Bishop, and Tan do not teach or suggest “said layer of empty pipes is in contact with said forcing member”, the Examiner respectfully disagrees. Peters teaches that the stress is spread by a plurality of pipes (Paragraph [0031]). Tan was used to teach that pipes that contained fluid can be surrounded by a plurality of empty pipes (Paragraphs [0040] and [0076]). While paragraph [0077] states that the hydrogen storage members and spacing members are disposed in the outer casing, it still would have been obvious to a person having ordinary skill in the art that the pipes of Peters can be surrounded by a layer of empty pipes in which the forcing member will be in contact with the plurality of empty pipes through the combination of prior art references. The empty plurality of pipes of Tan would be the layer between the upper forcing member and the plurality of pipes containing fluid in Peters where it would have direct contact with the upper forcing member. Thus, the limitation is taught by the references. 

	Regarding Claim 28:
Regarding the argument that Fitzpatrick, Peters, Bishop, and Tan do not teach or suggest a means for spreading stress that is a plurality of empty pipes of the same outer diameter of the fluid containment pipes, wherein said plurality of empty pipes is in contact with said forcing member, the Examiner respectfully disagrees. Peters teaches that the stress is spread by a plurality of pipes (Paragraph [0031]) and the pipes have the same outer diameter (Figure 1). Tan was used to teach that pipes that contained fluid can be surrounded by a plurality of empty pipes (Paragraphs [0040] and [0076]). While paragraph [0077] states that the hydrogen storage members and spacing members are disposed in the outer casing, it still would have been obvious to a person having ordinary skill in the art that the pipes of Peters can be surrounded and encompassed by a layer of empty pipes as seen in Tan in which the forcing member will be in contact with the plurality of empty pipes through the combination of prior art references. The empty plurality of pipes of Tan would be the layer between the upper forcing member and the plurality of pipes containing fluid in Peters where it would have direct contact with the upper forcing member. Under broadest reasonable interpretation of claim 28, the spacing members of Tan can be considered as surrounding and encompassing the fluid pipes (Figure 3 and Paragraph [0040]). Thus, the limitation is taught by the references. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for spreading stress” in claims 1, 3, and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (CA 2283008 C) in view of Peters (EP 2179889 A1) in further view of Bishop (US 6584781 B2).
Regarding Claim 1:
Fitzpatrick discloses a ship or barge based compressed gas transport system that has:
a. a barge or ship (10, Figures 1 and 2);
c. a plurality of pipes (18, Figure 3) for fluid containment, each pipe of the plurality of pipes having at least one end that is open (Page 5, Lines 3-13); and 
d. the plurality of pipes is stacked in a hexagonal manner wherein adjacent rows of said pipes contact one another (Page 4, Lines 5-14). {2251085;}216/325,027  
Fitzpatrick does not disclose:
a. a barge or ship having a top deck
b. a cargo hold in said barge or ship including a lower support and a side support on each side of the lower support; and 
c. a plurality of pipes for fluid containment in said cargo hold, each pipe of the plurality of pipes having at least one end that is open, the plurality of pipes being supported on the lower support between the side support; and 
e. an upper forcing member that is configured to forcefully bear down on the plurality of pipes to apply sufficient compressive force to the plurality of pipes stacked in the cargo hold so that friction between the pipes will prevent any significant relative movement of the pipes caused by motions of the barge or ship, or by flexing of the barge or ship, or by strains caused by differential temperature or pressure; and 
f. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes; and
g. a forcing mechanism between said upper force member and said top deck;
h. a stress spreading structure between said upper forcing member and said plurality of pipes for fluid containment for spreading concentrated stresses generated by compressive forces exerted by said upper forcing member.
	Peters teaches trailer for transporting glass bottles that has:
b. a cargo hold (1, Figure 1, the trailer is the cargo hold) including a lower support (3 and 4, the frame (3) and loading area (4) is the lower support) and a side support (7, Figure 1, the vertical strut is the side support) on each side of the lower support (3 and 4, Figure 1); and 
c. a plurality of pipes for fluid containment (2, Figure 1, the gas bottles are the pipes) in said cargo hold, each pipe of the plurality of pipes having at least one end that is open (Paragraph [0026]), the plurality of pipes being supported on the lower support between the side support (Paragraph [0027]); and 
e. an upper forcing member (9, Figure 1, the horizontal strut is the upper forcing member) that is configured to forcefully bear down (Paragraph [0031]) on the plurality of pipes (2, Figure 1) to apply sufficient compressive force to the plurality of pipes stacked in the cargo hold so that friction between the pipes will prevent any significant relative movement of the pipes caused by strains caused by differential pressure (Paragraphs [0031-0032] and [0035]); 
g. a forcing mechanism (17, Figure 3) above the upper forcing member (9, Figure 1); and
h. a stress spreading structure between said upper forcing member (9, Figure 1) and said plurality of pipes for fluid containment (Paragraph [0026]) for spreading concentrated stresses generated by compressive forces exerted by said upper forcing member (Paragraph [0031], the top layer of the plurality of pipes is the stress spreading structure that has a compressive force applied to it by the upper forcing mechanism (9) all of the plurality of vessels underneath the top layer will be pressed together due to the spreading of the stress and load).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick to include a cargo hold, a lower support, side supports, a forcing mechanism, a plurality of pipes where each pipe of the plurality of pipes have at least one open end, the plurality of pipes being supported on the lower support, an upper forcing member, and a stress spreading structure as taught by Peters with the motivation to transport gas bottles on a transport module in a non-slip manner. 
	Fitzpatrick and Peter do not teach:
a. a barge or ship having a top deck
b. a cargo hold in said barge or ship including a lower support and a side support on each side of the lower support;
f. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes; and
g. a forcing mechanism between said upper force member and said top deck.
	Bishop teaches a method and apparatus for compressed gas that has:
a. a barge or ship (10, Figure 6) having a top deck (28, Figure 6); 
f. a fluid line system (86 and 88, the manifold is the fluid line system) connected to the open ends of the plurality of pipes (12, Figure 12) for filling and unloading fluid to the pipes (Column 21, Lines 40-52 and Column 21, Lines 67 to Column 22, Lines 1-3); and 
b. a cargo hold (16, Figure 7, the hull is the cargo hold) in said barge or ship (10, Figure 1) including a lower support (Figure 7, the bottom of the ship (10) is the lower support).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Peter to include a barge or ship having a top deck, a fluid line system and a cargo hold in said barge or ship including a lower support as taught by Bishop with the motivation to fill and empty the pipes to on shore systems.
It also would have been obvious to a person having ordinary skill in the art that the forcing mechanism (17, Figure 3) and cargo hold of Peters can be implemented into Fitzpatrick that is similar to the barge or ship in Bishop because in Bishop the cargo hold (16, Figure 5) is below the top deck (28, Figure 6). Thus, the forcing mechanism will be between the upper force member and the top deck. 
	
Regarding Claim 2:
The above-discussed combination of Fitzpatrick, Peters, and Bishop accounts for this subject matter where Bishop teaches where the pipes are made from steel (Column 4, Lines 52-55). Fitzpatrick also discloses the pipe are made from steel (Page 2, Lines 1-2).

Regarding Claim 6:
Fitzpatrick discloses:
	A cargo hold (See Figure 2 above and Abstract).
Fitzpatrick and Peters do not teach:
Wherein said cargo hold is filled with an inert gas.
Bishop teaches:
Wherein said cargo hold (16, Figure 7) is filled with an inert gas (Column 5, Lines 37-40 and Column 25, Lines 27-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick, and Bishop to include wherein said cargo hold is filled with an inert gas as taught by Bishop with the motivation to use nitrogen to create an atmosphere to protect against the corrosion of the pipes.

Regarding Claim 7:
Fitzpatrick discloses:
	A plurality of pipes (18, Figure 3).
Fitzpatrick and Bishop do not teach:
The forcing mechanism includes a tightening mechanism to permit pressing the upper forcing member down over the plurality of pipes after a first force is applied to accommodate settling in the plurality of pipes.
	Peters teaches:
The forcing mechanism (17, Figure 3) includes a tightening mechanism (18, Figure 3, the nut is the tightening mechanism) to permit pressing (Paragraph [0031]) the upper forcing member (9, Figure 3) down over the plurality of pipes (2, Figure 1) after a first force is applied (Paragraph [0032], a first force is the pipes are loaded with gas) to accommodate settling in the plurality of pipes (Paragraph [0032], the upper forcing mechanism is pushed against the pipes (2) when there is a change in diameter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Bishop to include the forcing mechanism includes a tightening mechanism to permit pressing the upper forcing member down over the plurality of pipes after a first force is applied to accommodate settling in the plurality of pipes as taught by Peters with the motivation to secure the pipes on the transport module in a non-slip manner. 

	Regarding Claim 24:
The above-discussed combination of Fitzpatrick, Bishop, and Peters accounts for this subject matter where Bishop teaches said inert gas is nitrogen (Column 5, Lines 37-40 and Column 25, Lines 27-32).
		Regarding Claim 25:
The above-discussed combination of Fitzpatrick, Bishop, and Peters accounts for this subject matter where Bishop teaches said lower support (Figure 7, the bottom of the ship (10) is the lower support) comprises a plurality of bottom support members (62 and 60, Figure 7, the base structure and base plate are the support members) incorporated in a bottom of a hull (16, Figure 7) of said barge or ship (10, Figure 7).

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Peters in further view of Bishop and Specification submitted February 12, 2019.
Regarding Claim 26:
While Fitzpatrick, Peters, and Bishop do not teach the limitation further comprising a friction element between the pipes and said friction element is a roughening of a pipe surface to maximize friction between pipes.
However, the applicant in the speciation submitted February 12, 2019 stated in Paragraph [0010], “It accomplishes these goals by forcing the pipes so strongly together that the resulting friction between the pipes prevents any form moving relative to the other in any circumstance, including the flexing of the ship itself. This requirement goes far beyond any friction element that would normally be employed to prevent slippage of one pipe relative to any other pipe as a stack of pipes would be transported by a truck or ship”. The applicant has disclosed that the use of a “friction element” is normally employed as well as does not define what the “friction element” could be outside of the claim 26. 
Fitzpatrick, Peters, and Bishop teaches the claimed invention except for the friction element.  It would have been an obvious matter of design choice to include the friction element between the pipes, since applicant has not disclosed that the friction element solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the friction element.

Claims 3 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Peters in further view of Bishop and Tan (US 20090107853 A1).
Regarding Claim 3:
Fitzpatrick discloses:
	A plurality of pipes (18, Figure 3).
Fitzpatrick and Bishop do not teach:
Wherein said means for spreading stress is a plurality of empty pipes the same diameter of the fluid containment pipes wherein said plurality of empty pipes is in contact with said forcing member. 
Peters teaches:
Wherein said means for spreading stress (Paragraph [0031]) is a plurality of pipes (2, Figure 1) have the same diameter (Figure 1, the plurality of pipes (2) have the same diameter) wherein said plurality of pipes (2, Figure 1) is in contact with said forcing member (9, Figure 1).
Fitzpatrick, Peters, and Bishop do not teach:
Wherein said means for spreading stress is a plurality of empty pipes the same diameter of the fluid containment pipes wherein said plurality of empty pipes is in contact with said forcing member. 
Tan teaches a hydrogen storage system that has:
Where the fluid containment pipes (Paragraph [0040], the hydrogen storage containers are the fluid containment pipes) are surrounded by a plurality of empty pipes (Paragraphs [0040] and [0076], the spacing members can be elongated rods that are hollow and surround the fluid containment pipes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick, Peters, and Bishop to include the fluid containment pipes are surrounded by a plurality of empty pipes as taught by Tan with the motivation to reduce the overall weight of the system and stability.
It also would have been obvious to a person having ordinary skill in the art that the empty pipes of Tan can surround the plurality of pipes of Fitzpatrick and have the same diameter as well as spread stress when in contact with the forcing member as seen in Peters. 
  
Regarding Claim 27:
Fitzpatrick discloses:
	A plurality of pipes (18, Figure 3).
Fitzpatrick and Bishop do not teach:
Said means for spreading stress is a layer of empty pipe between said upper forcing member and said plurality of fluid containing pipes, wherein said layer of empty pipes is in contact with said forcing member.
Peters teaches:
Said means for spreading stress (Paragraph [0031], the stress spreading structure is the top layer of pipes that are in contact with the upper forcing member) is between said upper forcing member (9, Figure 1) and said plurality of fluid containing pipes (2, Figure 1).
Fitzpatrick, Peters, and Bishop do not teach:
Said means for spreading stress is a layer of empty pipe between said upper forcing member and said plurality of fluid containing pipes, wherein said layer of empty pipes is in contact with said forcing member.
Tan teaches:
Said plurality of fluid containing pipes (Paragraph [0040], the hydrogen storage containers are the fluid containment pipes) are surrounded by a plurality of empty pipes (Paragraphs [0040] and [0076], the spacing members can be elongated rods that are hollow and surround the fluid containment pipes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick, Peters, and Bishop to include aid plurality of fluid containing pipes are surrounded by a plurality of empty pipes as taught by Tan with the motivation to reduce the overall weight of the system and stability.
It also would have been obvious to a person having ordinary skill in the art that the upper layer of pipes in contact with the forcing member in Peters can be empty as seen in Tan. 

Regarding Claim 28:
Fitzpatrick discloses:
	A plurality of pipes (18, Figure 3).
Fitzpatrick and Bishop do not teach:
Said means for spreading stress is a layer of empty pipe surrounding and encompassing said plurality of fluid containing pipes.
Peters teaches:
Said means for spreading stress (Paragraph [0031], the stress spreading structure is the top layer of pipes that are in contact with the upper forcing member).
Fitzpatrick, Peters, and Bishop do not teach:
Said means for spreading stress is a layer of empty pipe surrounding and encompassing said plurality of fluid containing pipes.
Tan teaches:
Said plurality of fluid containing pipes (Paragraph [0040], the hydrogen storage containers are the fluid containment pipes) are surrounded and encompassed by a plurality of empty pipes (Paragraphs [0040] and [0076], the spacing members can be elongated rods that are hollow and surround the fluid containment pipes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick, Peters, and Bishop to include said plurality of fluid containing pipes are surrounded and encompassed by a plurality of empty pipes as taught by Tan with the motivation to reduce the overall weight of the system and stability.
It also would have been obvious to a person having ordinary skill in the art that the upper layer of pipes and the pipes on the exterior in Peters can be empty as seen in Tan.  

Allowable Subject Matter
Claim 4 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Straile (US 3863460 A) teaches a device for the transport and storage of liquefied gases and liquids on ships that has a cargo hold, a ship, a plurality of pipes, the pipes stacked in a hexagonal manner, and a fluid line system.
Bolton (US 3830180 A) teaches a cryogenic ship containment system that has a cargo hold, a ship, a plurality of pipes, and a fluid line system.
Sterling (US 2810265 A) teaches a means for storing and transporting cold low boiling liquids that has a ship, a plurality of pipes, a cargo hold, and bottom support members. 
Fitzpatrick 2 (US 9975609 B2) teaches a ship for gas storage and transport that has a ship, a plurality of pipes, and bottom support members.
Donnelly (US 8091495 B2) teaches a compressed natural gas that has a ship, a plurality of pipes, a bottom support member, and a top deck. 
Becker (US 3937353 A) teaches a system or transportation of low-temperature fluids that has a ship, a plurality of pipes, a bottom support member, and forcing members. 
Lee (US 5040933 A) teaches a trailer for cylindrical container modules that has a cargo hold and a plurality of pipes stacked. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753  
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753